internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi 2-plr-111200-02 date date legend x a b c d state d1 d2 dear this responds to the letter dated date and additional correspondence submitted on behalf of x requesting a ruling under sec_1362 of the internal_revenue_code facts the represented facts are as follows x was incorporated under state law and filed an election to be treated as an s_corporation under sec_1362 for its first taxable_year beginning d1 on d1 a b c and d were the shareholders of x none of x’s shareholders on d1 were aware that a a limited_liability_company classified as a plr-111200-02 partnership was an impermissible s_corporation shareholder on d2 x discovered that a was an impermissible shareholder x immediately contacted a and a agreed to a recission of the subscribed but unpaid shares effective as of the date of subscription x and its shareholders then requested inadvertent invalid election relief under sec_1362 of the code x represents that there was no intent to knowingly make an invalid s election and that the events that resulted in the invalid election were not motivated by tax_avoidance or retroactive tax planning x and its shareholders agree to make any adjustments required by the secretary consistent with the treatment of x as an s_corporation law and analysis sec_1361 provides that the term s_corporation means with respect to any taxable_year a small_business_corporation for which an election under sec_1362 is in effect for such year sec_1361 defines a small_business_corporation as a domestic_corporation which is not an ineligible_corporation and which does not a have more than shareholders b have as a shareholder a person other than an estate a_trust described in sec_1361 or an organization described in sec_1361 who is not an individual c have a nonresident_alien as a shareholder and d have more than one class of stock sec_1362 provides in relevant part that if an election under sec_1362 by any corporation was not effective for the taxable_year for which made determined without regard to sec_1362 by reason of a failure to meet the requirements of sec_1361 b or to obtain shareholder consents the secretary determines that the circumstances resulting in such termination were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in ineffectiveness steps were taken so that the corporation is once more a small_business_corporation and the corporation and each person who was a shareholder of the corporation at any time during the period specified pursuant to sec_1362 agrees to make any adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary with respect to the period then notwithstanding the circumstances resulting in the ineffectiveness the corporation shall be treated as continuing to be an s_corporation during the period specified by the secretary conclusion based solely on the information submitted and the representations made we conclude that x’s invalid subchapter_s_election as described above was inadvertent within the meaning of sec_1362 therefore x will be treated as an s_corporation from d1 and thereafter provided that x’s s election is not otherwise terminated under plr-111200-02 sec_1362 a will not be treated as a shareholder of x for the period from d1 and thereafter accordingly x’s other shareholders in determining their federal tax_liability for that period must include their pro_rata share of the separately and nonseparately computed items of x as provided in sec_1366 make any adjustments to stock basis as provided in sec_1367 and take into account any distributions made by x to shareholders as provided sec_1368 this ruling shall be null and void if the requirements of this paragraph are not met except as specifically set forth above we express no opinion concerning the federal tax consequences of the above-described facts under any other provision of the code specifically no opinion is expressed on whether x is otherwise eligible to be treated as an s_corporation this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter is being forwarded to x’s authorized representative sincerely yours matthew lay senior technician reviewer branch associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
